ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                )
                                           )
Oshkosh Defense, LLC                       )         ASBCA No. 62293
                                           )
Under Contract No. W56HZV-15-D-0031 et al. )

APPEARANCES FOR THE APPELLANT:                       Scott Arnold, Esq.
                                                     Carolyn R. Cody-Jones, Esq.
                                                      Blank Rome LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Samuel W. Morris, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                               ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

      Dated: September 2, 2020



                                               RICHARD SHACKLEFORD
                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62293, Appeal of Oshkosh Defense,
LLC, rendered in conformance with the Board’s Charter.

      Dated: September 2, 2020


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals